Title: From George Washington to James Wood, 13 March 1773
From: Washington, George
To: Wood, James

 

Dear Sir,
March 13th 1773.

Herewith you will receive Lord Dunmores Certificates of my Claims (as well in my own Right, as by purchase from Captn Posey and Mr Thruston) in the Location of which in the Government of West Florida I shall rely on your Friendship and care.
Unnecessary it is to add that, I should choose good Land, or none at all; but as many things concur to make Land valuable it is impossible for me at this distance, and under my present knowledge of that Country to be explicit in any direction—suffice it then to observe, generally, that I would greatly prefer the Land upon the River, to Lands back from it; That I should not like to be in a low Morassey Country, nor yet in that which is hilly and broken—and that, from the Idea I entertain of that Country, at this time, I should like to be as high up the Mississipi as the Navigation is good having been informd that the Lands are better, and the Climate more temperate in the Northern part of the Government than below.
If I could get the Lands equally good in one Survey, I should prefer it—if not, then in one or more as Circumstances require—Perhaps some Locations, already made, upon the River might for a small consideration be bought, if so, I would rather advance a little money, than put up with less valuable Land; You will please to have the Grant Surveyd, and effectually Securd, with such Indulgences as those Claiming under the Proclamation of 1763 are entitled to; and do all, and every thing in my behalf which shall to you seem Right and proper, the Cost of doing which I will pay, and moreover for your faithful discharge of this trust allow you the Sum of One hundred pounds Virginia Curry on the due Execution of it. Wishing you a pleasant tour and safe return to your Friends I remain Dr Sir Yr Most Obedt Servt

Go: Washington

